DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 4/6/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Marcu et al. (An Unsupevised approach to recognizing discourse relations).  Galitsky et al. (Text Classification into Abstract Classes Based on Discourse Structure), Thione et al. (Thione, US 2007/0073533), Ho et al. (Ho, US 2016/0245779), Tsuchida et al. (US 2013/0204611) and Haley (US 2016/0085743), Kimelfeld et al. (Kimelfeld, US 9,292,490), Boschee et al. (Boschee, US 2011/0153673), Doshi et al. (US 2013/0268532), Gelfenbeyn et al. (US 2017/0116982), Curin et al. (Curin, US 2016/0026608) and Tong et al. (Tong, US 2010/0299136).
Galitsky et al. and Marcu teach the discourse tree comprising nonterminal nodes representing a rhetorical relationship between two fragments. Galitsky further teaches a verb signature comprising a sequence of thematic roles. Kimelfeld teaches having sematic roles within a tree structure. Thione teaches discourse structure theory wherein entity phrases are indexed via predicate-argument information. Doshi teaches search and retrieval using cluster method based on similarity matrix and distance measures. Gelfenbeyn et al. and Curin  teaches dialog generation. Tong teaches a dialogue system including an automatic dialogue generation module for developing an dialogue package, including transformed text content into dialogue forms.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computer-implemented method for creating a virtual persuasive dialogue, the method comprising: 
receiving, from a user device, a selection of a topic from a set of topics; 
identifying, from a body of text, document results that are associated with the topic, wherein each document result comprises fragments; 
for each document result: 
creating a communicative discourse tree from the document result, wherein creating a communicative discourse tree comprises (i) creating a discourse tree from the result, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments  and (ii) matching each fragment of the document result that has a verb to a verb signature; 
determining whether the document result includes argumentation by applying a classification model to the communicative discourse tree; and 
transforming, based on the determining, the document result into a dialogue form;
adding the dialogue form from the transformed document result to a set of utterances; and 
presenting the set of utterances to the user device, wherein the utterances form a virtual persuasive dialogue.
Independent claims 9 and 16 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-8, 10-15, and 17-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
4/8/2022